SUBCONTRACT FOR FUND ADMINISTRATIVE SERVICES This Subcontract, dated as of December 1, 2015, is between Templeton Investment Counsel, LLC (the “Investment Manager”), and Franklin Templeton Services, LLC (the “Administrator”). In consideration of the mutual agreements herein made, the parties hereby agree as follows: Section 1. Prime Contract. This Subcontract is made in order to assist the Investment Manager in fulfilling certain of the Investment Manager’s obligations under the investment management agreement (“IM Agreement”) between the Investment Manager and Franklin Templeton International Trust (the “Trust”), for itself or on behalf of its series, Templeton Foreign Smaller Companies Fund (the “Fund”). Section 2. Appointment. The Investment Manager hereby appoints the Administrator to provide or procure, as applicable, for the Fund the administrative and other services described in Section 3 of this Subcontract for the period and on the terms set forth in this Subcontract, as may be supplemented from time to time. The Administrator accepts such appointment and agrees during such period to render or procure, as applicable, the services herein set forth for the compensation provided in Section 6 below. Section 3. Services.
